DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 09/09/2020.  Claims 1–20 are presently pending and are presented for examination. 
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW109115019, filed on 05/06/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Objections
Claims 1, 5, 9-10, 11, 15 and 19-20 are objected to because of the following informalities:  
Claim 1 recites “…wherein the condition is one of the following: the first position trajectory or the first azimuth trajectory is not within a first range and the loss probability is not within a second range; and the loss probability is not within the second range”. It is not clear what the function of the first condition is, since if the second condition is satisfied, the SLAM map will be updated, and if the second condition is not satisfied, the first condition cannot be satisfied.  The claim should be changed to “…wherein the condition is one of the following: the first position trajectory or the first azimuth trajectory is not within a first range; and the loss probability is not within the second range”.
Claim 1 recites “timestamp” while claims 5 and 9-10 recite “time stamp(s)”. The spelling of the terminologies should be consistent for all the claims, i.e. using either “timestamp(s)” OR “time stamp(s)” for all the claims.
Claim 11, 15 and 19-20 recites similar languages as claims 1, 5 and 9-10 and should be changed accordingly.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. 	“computing device” in claims 11-13;
The structure of “computing device” is “processor” and “memory” (see Fig. 1).
b.	“non-SLAM positioning device” in claims 1-3, 8, 11-13 and 18;
The structure of “non-SLAM positioning device” is “any radio frequency based positioning device, e.g. UWB, Bluetooth, LoRa, Wi-Fi” (see Specification, para 0028).
c.	“SLAM positioning device” in claims 1, 3, 7, 11, 13 and 17;
The structure of “SLAM positioning device” is “ranging sensor, e.g. LiDAR, laser scanner or sonar” (see Specification, para 0028).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…updating the SLAM map to a new SLAM map corresponding to a current time point and updating positioning information of the mobile vehicle in the new SLAM map when the condition is satisfied at the current time point…” which is ambiguous. It is not clear if “when the condition is satisfied…” is for “updating positioning information…” only OR for both “updating the SLAM map…” and “updating positioning information…”. Therefore, 
Claims 2-10 recite “The method for relocating a mobile vehicle in a simultaneous localization and mapping (SLAM) map as claimed in claim 1 (claim 3), and claim 1 recites “A method for relocating a mobile vehicle in a simultaneous localization and mapping (SLAM) map…”. It is not clear “a mobile vehicle” and “a simultaneous localization and mapping (SLAM) map” in claims 2-10 are the same “mobile vehicle” and “SLAM map” as in claim 1. Therefore the claims are indefinite and rejected under 35 U.S.C. 112(b). The claims are interpreted by the examiner as “…the mobile vehicle in the simultaneous localization and mapping (SLAM) map …” for the purpose of examination.
Claim 2 recites the limitation “the current point” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “…wherein the first trustworthiness value and the second trustworthiness value are mean functions” which is ambiguous. “Function” is “a relationship or expression involving one or more variables”. It is not clear how a “value” can be a “function”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “…wherein the first trustworthiness value and the second trustworthiness value are calculated by averaging…” for the purpose of examination.
Claim 5 recites “…wherein the loss probability is a second position trajectory, a second azimuth trajectory along which the vehicle moves between the first time stamp and the second time stamp, or a superimposed difference between the SLAM map at the first time stamp and the SLAM map at the second time stamp” which is ambiguous. It is not clear how 
Claim 6 recites “…wherein the loss probability is a mean function” which is ambiguous. “Function” is “a relationship or expression involving one or more variables”. It is not clear how a “probability”, which is “a number between 0 and 1”, can be a “function”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “…wherein the loss probability is calculated by averaging…” for the purpose of examination.
Claim 7 recites “…wherein the SLAM positioning device instantly updates the SLAM map to the new SLAM map at the current time point” which is ambiguous. It is not clear how “instantly” is define, i.e. it is not clear what length of time before/after the current time point can be considered as “instantly”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “…wherein the SLAM positioning device updates the SLAM map to the new SLAM map at the current time point …” for the purpose of examination.
Claim 9 recites “…wherein the first time stamp and the second time stamp are continuous time stamps” which is ambiguous. Time stamps have units of time, i.e. hours, minutes, seconds, milliseconds, et al. There are “gaps” between time stamps by its definition. It is not clear what continuous time stamps are.  Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). 
Claim limitation “non-SLAM positioning device” in claims 1, 3, 8 11, 13 and 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description recites “non-SLAM positioning device” as “any radio frequency based positioning non-SLAM positioning device” is recited in the claims as having the function of detecting a first position trajectory and a first azimuth trajectory of the mobile vehicle on the SLAM map (Claims 1 and 11), calculating a first trustworthiness value of the mobile vehicle at the current time point (Claims 3 and 13) and updating the SLAM map (Claims 8 and 18). However, the specification fails to disclose sufficient structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “SLAM positioning device” in claims 1, 3, 7, 11, 13 and 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description recites “SLAM positioning device” as “ranging sensor, e.g. LiDAR, laser scanner or sonar” (Specification, para 0028), which does not have sufficient structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “SLAM positioning device” is recited in the claims as having the function of detecting a loss probability of the mobile vehicle (Claims 1 and 11), calculating a second trustworthiness value of the mobile vehicle at the current time point (Claims 3 and13) and updating the SLAM map (Claims 7 and 17). However, the specification fails to disclose sufficient structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-10 are rejected by virtue of the dependency on previously rejected claims.
Claims 11-20 recite similar languages as Claims 1-10, respectively, and are rejected for similar reasons above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Independent claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for relocating a mobile vehicle 
The claim recites additional elements of detecting, by a non-SLAM positioning device, a first position trajectory and a first azimuth trajectory, detecting, by s SLAM positioning device, a loss probability. The detecting steps by the positioning devices are recited at a high level of generality (i.e. as a general means of gathering data for use in the establishing, determining and updating steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “positioning devices” and “computing device” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The “positioning devices” and “computing device” are recited at a high level of generality and is merely automates the establishing, determining and updating steps.  

The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the detecting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the “positioning devices” and “computing device” are all conventional positioning devices and computing devices mounted on the vehicle, and the specification does not provide any indication that the positioning/computing devices are anything other than a conventional sensors and computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the detecting steps are well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
As per Claims 2-10 and 12-20.
	Claims 2-10 and 12-20 depend upon claims 1 and 11, but fail to cure the deficiencies of claims 1 and 11 because these claims merely add to the abstract idea of claims 1 and 11 without adding significantly more to the abstract idea.  
Claims 2 and 12 add the abstract idea of using a position and azimuth of the mobile vehicle to update the SLAM map and positioning information.  Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claims 3 and 13 add the abstract idea of calculating a first and second trustworthiness values and updating the SLAM map based on the trustworthiness values.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 4 and 14 add to the abstract idea by further limiting the term trustworthiness value recited in claims 3 and 13, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 5 and 15 add to the abstract idea by further limiting the term loss probability recited in claims 1 and 11, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 6 and 16 add to the abstract idea by further limiting the term loss probability recited in claims 1 and 11, but fail to add significantly more to the abstract idea itself.  Since 
Claims 7 and 17 add the abstract idea of instantly updating the SLAM map.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 8 and 18 add to the abstract idea by further limiting the condition of updating the SLAM map.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 9-10 and 19-20 add to the abstract idea by further limiting the term time stamp recited in claims 1 and 11, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beffa (US20210278864, hereinafter Beffa), in view of Artes (US20190094869, hereinafter Artes).
As to claims 1 and 11, Beffa teaches a method for relocating a mobile vehicle in a simultaneous localization and mapping (SLAM) map, for use in the mobile vehicle moving in an area and a mobile vehicle moving in an area, comprising: 
using SLAM to establish the SLAM map to the area at an initial time point (see at least Beffa para 0046 for SLAM); 
detecting, by a non-SLAM positioning device, a first position trajectory and a first azimuth trajectory of the mobile vehicle on the SLAM map (see at least Beffa para 0046 for GPS, radio frequency based localization, para 0026 teaches the control circuitry determines the state of the object consisting position and orientation, also see para 0019); 
detecting, by a SLAM positioning device, a loss probability of the mobile vehicle between a first timestamp and a second timestamp (see at least Beffa para 0080 for the localization unit of the self-localizing apparatus computing location and adjustment based on probability distribution of a TDOA measurement, also see para 0061-0063 for likelihood of obtaining each measurement and first/second posterior estimates for location and orientation); 
determining whether a condition is satisfied (see at least Beffa Fig. 4, element 429 and related text); and 
updating positioning information of the mobile vehicle in the new SLAM map when the condition is satisfied at the current time point (see at least Beffa Fig. 4, elements 430, 431 and related text for updating positioning information when the condition is satisfied).
Beffa further teaches a control unit (see at least Beffa, Fig. 4, box 440, i.e. a computing device).
Beffa does not teach updating SLAM map to a new SLAM map and wherein the condition is one of the following: the first position trajectory or the first azimuth trajectory is not within a first range and the loss probability is not within a second range; and the loss probability is not within the second range.
	However, in the same field of endeavor, Artes teaches if it is not possible to recognize the correlation between the new and old map information, the localization is considered to have failed, i.e. the mobile robot loss probability is larger than any given range, and old map is deleted, new map is compiled based on the newly gathered map information, i.e. update SLAM map (see at least Artes, para 0064).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the mobile vehicle disclosed by Beffa to include updating SLAM map to a new SLAM map and wherein the condition is one of 
As to claims 2 and 12, Beffa in view of Artes teaches the method for relocating a mobile vehicle in a simultaneous localization and mapping (SLAM) map as claimed in claim 1 and the mobile vehicle of claim 11.
 Artes further teaches wherein the step of updating the positioning information of the mobile vehicle in the new SLAM map further comprises: 
using a position and azimuth of the mobile vehicle at the current point to update the SLAM map to the new SLAM map and updating the positioning information, wherein the position and azimuth of the mobile vehicle are detected by the non-SLAM positioning device (see at least Artes para 0063-0064, when location of the robot not in the current map, re-compile the map to include the position of the robot; also see Fig. 9).
Beffa further teaches position information of a robot includes position and orientation (see at least Beffa, para 0095, also see para0055 for localization unit outputs position and velocity, para 0018-0019 for velocity vectors and position vectors) and GPS and gyroscope sensors to measure position and orientation (see at least Beffa, para 0046). 
See claim 1 above for rationale supporting obviousness, motivation and reasons to combine.
As to claims 3 and 13, Beffa in view of Artes teaches the method for relocating a mobile vehicle in a simultaneous localization and mapping (SLAM) map as claimed in claim 1 and the mobile vehicle of claim 11. 

calculating, by the non-SLAM positioning device, a first trustworthiness value of the mobile vehicle at the current time point; calculating, by the SLAM positioning device, a second trustworthiness value of the mobile vehicle at the current time point (see at least Beffa, para 0061-0063 for computing measurement likelihood for first and second posterior estimates; para 0005 for updating the state estimate when likelihood of one of the hypotheses larger than a threshold, i.e. likelihood for at least a first and a second hypotheses larger than a threshold; also see para 0032; para 0016 for control circuitry based on processors perform the function of calculating likelihood, also see Fig. 4, i.e. the control circuitry is used for SLAM and non-SLAM devices); and 
updating the state estimate for all hypotheses when the first trustworthiness value or the second trustworthiness value is greater than a threshold value (see at least Beffa, para 0005 for updating the state estimate when likelihood of one of the hypotheses larger than a threshold, also see para 0061-0063).
Artes further teaches updating the SLAM map to the new SLAM map corresponding to the current time point and updating the positioning information of the mobile vehicle in the new SLAM map (see at least Artes, para 0064).
As to claims 4 and 14, Beffa in view of Artes teaches the method for relocating a mobile vehicle in a simultaneous localization and mapping (SLAM) map as claimed in claim 3 and the mobile vehicle of claim 13.
see at least Beffa, para 0100, the control circuitry estimating a hypothesis by determining a weighted average of hypothesis likelihood).
As to claims 5 and 15, Beffa in view of Artes teaches the method for relocating a mobile vehicle in a simultaneous localization and mapping (SLAM) map as claimed in claim 1 and the mobile vehicle of claim 11. 
Beffa further teaches wherein the loss probability is a second position trajectory, a second azimuth trajectory along which the vehicle moves between the first time stamp and the second time stamp, or a superimposed difference between the SLAM map at the first time stamp and the SLAM map at the second time stamp (see at least Beffa, para 0018, determining position information in the external coordinate frame and velocity vectors and position vectors with an update frequency).
As to claims 6 and 16, Beffa in view of Artes teaches the method for relocating a mobile vehicle in a simultaneous localization and mapping (SLAM) map as claimed in claim 1 and the mobile vehicle of claim 11.
Beffa further teaches wherein the loss probability is a mean function (see at least Beffa, para 0100, the control circuitry estimating a hypothesis by determining a weighted average of hypothesis likelihood).
As to claims 7 and 17, Beffa in view of Artes teaches the method for relocating a mobile vehicle in a simultaneous localization and mapping (SLAM) map as claimed in claim 1 and the mobile vehicle of claim 11.
see at least Beffa para 0064, old map is deleted and a new map is compiled, also see Fig. 9).
As to claims 8 and 18, Beffa in view of Artes teaches the method for relocating a mobile vehicle in a simultaneous localization and mapping (SLAM) map as claimed in claim 1 and the mobile vehicle of claim 11.
Artes further teaches wherein the non-SLAM positioning device aperiodically updates the SLAM map to the new SLAM map (see at least Artes, para 0062 for during every run, the old map data is deleted at the beginning and a new map is compiled).
As to claims 9 and 19, Beffa in view of Artes teaches the method for relocating a mobile vehicle in a simultaneous localization and mapping (SLAM) map as claimed in claim 1 and the mobile vehicle of claim 11.
Beffa further teaches wherein the first time stamp and the second time stamp are continuous time stamps (see at least Beffa, para 0018-0019, the calculation is based on T, i.e. update frequency).
As to claims 10 and 20, Beffa in view of Artes teaches the method for relocating a mobile vehicle in a simultaneous localization and mapping (SLAM) map as claimed in claim 1 and the mobile vehicle of claim 11.
Beffa further teaches wherein the first time stamp and the second time stamp are discontinuous time stamps (see at least Beffa, para 0018-0019, the calculation is based on T, i.e. update frequency).
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
	
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668